Citation Nr: 0305715
Decision Date: 03/26/03	Archive Date: 06/02/03

DOCKET NO. 96-39 585               DATE MAR 26, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Huntington, West Virginia

THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected organic brain damage manifested by left upper extremity
weakness.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty for training from May 1964 to
October 1964, and on active duty from June 1966 to May 1970,
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of November 1996 from the Department
of Veterans Affairs (VA) Regional Office (RO) in Huntington. West
Virginia, which denied the appellant's claim for a rating in excess
of 20 percent for service-connected organic brain damage manifested
by left upper extremity weakness.

This claim was previously before the Board in November 1997, at
which time it was remanded to the RO for a VA examination, to
obtain private treatment records from the claimant's neurologist,
and to obtain hospital records from the HCA- Raleigh General
Hospital, dated in June 1994 and in January 1996. The RO failed to
comply with the instructions in the Board's November 1997 remand
order.

This claim was again before the Board in February 1999, at which
time it was remanded to the RO for compliance with the Board's
November 1997 remand order, to include obtaining all private and VA
treatment records, including records from the claimant's private
neurologist; to obtain a copy of a March 1996 EEG report from a Dr.
Othman; hospital records from the HCA-Raleigh General Hospital
since January 1996. The RO was further instructed to obtain a VA
neurological examination to assess the nature and severity of all
neurological disabilities; to obtain medical opinions as to the
medical relationship between each of the claimant's diagnosed
neuropathies and his service-connected organic brain disease; and
to specifically state whether or not the claimant has a complex
seizure disorder. The actions requested on Remand have been
satisfactorily completed, and the case is now before the Board for
further appellate consideration.

- 2 -

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097- 98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 51(17 (West Supp. 2002)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the instant appeal does not address a reopened claim,
the revised regulations pertaining to reopened claims are
inapplicable to this appeal.

The record shows that the claimant and his representative were
notified of the provisions of the VCAA by Board letter of November
5, 2002, which informed

- 3 -

them of VA's duty to notify them of the information and evidence
necessary to substantiate the claim and to assist them In obtaining
all such evidence. That letter also informed the claimant and his
representative which part of that evidence would be obtained by the
RO and which part of that evidence would be obtained by the
claimant, pursuant to Quartuccio v. Principi, 16 Vet. App. 183, 187
(12002) (requiring VA to notify the claimant of what evidence he or
she was required to provide and what evidence the VA would attempt
to obtain).

In addition. a Statement of the Case provided the claimant and his
representative in January 1997 notified the claimant and his
representative of VA's duty to assist them by obtaining all
evidence in the custody of military authorities or maintained by
any other federal, State or local government agency, as well as any
medical, employment, or other non-government records which are
pertinent or specific to that claim; and which the claimant
identified and provided record release authorizations permitting VA
to obtain those records. Further, that Statement of the Case
informed the claimant and his representative that should efforts to
obtain records identified by the claimant prove unsuccessful for
any reason which the claimant could remedy, the VA would notify the
claimant and advise him that the ultimate responsibility for
furnishing such evidence lay with the claimant.

The Statement of the Case provided the claimant and his
representative in January 1997 informed them of the issue on
appeal, the evidence considered, the adjudicative actions taken,
the pertinent law and regulations pertaining to increased ratings,
the decision reached, and the reasons and bases for that decision

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence and of its duty
to assist them in obtaining all evidence necessary to substantiate
the issue on appeal have been fully met. The RO has obtained the
claimant's complete service medical records, as well as all private
or VA medical evidence identified by the claimant, and has afforded
the claimant VA neurological examinations with medical opinions in
October 1996, in February 2000, in November 2000, and in

4 -

June 2001. The claimant was afforded a hearing before a traveling
Veterans Law Judge of the Board of Veterans' Appeals in May 1997.
Neither the appellant nor his representative have argued a notice
or duty to assist violation under the VCAA, and the Board finds
that there is no question that the appellant and his representative
were fully notified and aware of the type of evidence required to
substantiate the claim. In view of the extensive factual
development in the case, as demonstrated by the Board's August 2000
remand and the record on appeal, the Board finds that there is no
reasonable possibility that further assistance would aid in
substantiating this appeal. For those reasons, further development
is not necessary for compliance with the provisions of 38 U.S.C.A.
5103 and 5103A (West Supp. 2002).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The current medical evidence of record is silent for complaint,
treatment, findings or diagnosis of organic brain disease or of
weakness of the left upper extremity; competent medical evidence
and opinion discloses no clinical findings to confirm a diagnosis
of seizure or complex partial seizure disorder.

3. The current medical evidence of record includes no competent
medical evidence or opinion which links or relates any current
tension or migraine headaches to his service-connected organic
brain disease with weakness of the left upper extremity.

4. The claimant's service-connected organic brain disease with
weakness of the left upper extremity does not present such an
exceptional or unusual disability picture as to render impractical
the application of the regular schedular standards.

5 -

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-
connected organic brain disease with weakness of the left upper
extremity are not met. 38 U.S.C.A. 1155, 5103, 5013A (west 1991 &
Supp. 2002); 38 C.F.R. 3.321(b)(1), Part 4, 4.124a, Diagnostic
Codes 8946-8513 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Evidence

The record shows that a rating decision of February 1971 granted
service connection for organic brain disease manifested by left
upper extremity weakness and hypertension, rated as 20 percent
disabling from May 1970, and as 40 percent disabling from October
1970. That decision was not appealed and became final after one
year. Thereafter, a rating decision of March 1974 reduced the
evaluation for the claimant's service-connected hypertensive
vascular disease with history of organic brain disease to a 20
percent rating, effective June 1, 1974. A rating decision of April
1974 subsequently restored the 40 percent evaluation for service-
connected hypertensive vascular disease with history of organic
brain disease.

A rating decision of January 1994 assigned separate ratings for the
claimant's service-connected hypertension and his service-connected
organic brain disease manifested by left upper extremity weakness,
each evaluated as 20 percent disabling. In February 1996, the
claimant requested a rating in excess of 20 percent for his
service-connected organic brain disease manifested by left upper
extremity weakness. A rating decision of November 1996 denied the
claim for a rating in excess of 20 percent for service-connected
organic brain damage manifested by left upper extremity weakness,
giving rise to this appeal.

- 6 - 

The rating decision of November 1996 denying the claim for a rating
in excess; of 20 percent for service-connected organic brain
disease manifested by left upper extremity weakness was based upon
a VA neurological examination, conducted in October 1996, showing
that the claimant complained of headaches every two or three
months, as well as blackout spells. It was noted that a CT scan of
the brain in January 1996 was negative, while an
electroencephalogram (EEG) in March 1996 was thought to reflect
complex partial seizures. Examination disclosed that the claimant
had conjugate lateral gazes, with no nystagmus, no visual field
defects on confrontation, no facial asymmetry, and no impairment of
speech. Finger-to-nose testing was normal, and motor power testing
of the extremities showed that he had good grip strength power in
his hands and dorsiflexion of his wrists, as well as strong
flexion, extension and abduction of the arms, bilaterally. He had
strong flexion of his thighs, and fair extension of his legs and
dorsiflexion of his ankles. Strength in his extremities was 5/5,
bilaterally. Sensory examination was intact to pinprick over the
extremities, and deep tendon reflexes were 1+ in biceps and
triceps, and 2+ knee jerks, bilaterally, with no Babinski. He could
walk on heels and toes, and tandem walk, and no Romberg's was
noted. The diagnoses were recurrent migraine headaches, and
possible vasovagal syncope associated with migraine headaches.

A hospital summary from HCA-Raleigh General Hospital, dated in June
1994, showed that the claimant was admitted with complaints of
dizziness, lightheartedness, and weakness. Examination in the
emergency room was unremarkable, and he denied chest pain,
palpitations or diaphoresis, while a CT scan did not show any acute
changes. It was noted that a recent private stress test was
essentially unremarkable. The claimant continued to be monitored
during hospitalization, and had no further episodes of dizziness,
syncope or other problems. The diagnoses at hospital discharge were
syncopal episode of unknown etiology, hypertension, and a history
of transient ischemic attacks in the past.

A hospital summary from HCA-Raleigh General Hospital, dated in
January 1996, showed that the claimant was admitted with complaints
of feeling unwell, while

- 7 -


denying any chest pain, shortness of breath, fever, chills, night
sweats, myalgias, arthralgias, lightheartedness, vertigo, nausea,
vomiting, palpitations, diaphoresis, or symptoms suggestive of a
viral syndrome. He was brought to the emergency room by his family
after being found lethargic and speaking somewhat incoherently, but
there was no bowel or urinary incontinence. Examination revealed
that the claimant was awake, alert, and oriented times three, while
motor strength was 5/5 in the upper and lower extremities,
bilaterally, sensation was grossly intact, and Romberg was
negative. The claimant could walk on heels and toes, and his gait
was normal. A CT scan of the head was within normal limits, with no
evidence of bleed or occlusion. and an EKG showed a normal sinus
rhythm with no acute ST-T wave changes. No neurological deficits
were found, and there was no evidence of organic brain disease,
seizures, or weakness in the upper left arm. The claimant was
described as well at the time of hospital discharge.

At his May 1997 hearing before a traveling Veterans Law Judge of
the Board of Veterans' Appeals, the claimant testified that he
currently worked as a Veteran's Outreach Specialist for the State
of West Virginia; that he had not had any syncopal episodes in
1997. but three in 1996; that his service-connected organic brain
disease was manifested by confusion and slurred speech, and on one
occasion by inability to move his left arm and that he had been
hospitalized at the VAMC, Beckley, at the HCA-Raleigh General
Hospital, and at St. Mary's Hospital in Huntington, for that
condition. A transcript of the testimony is of record.

A report of VA neurological examination, conducted in February
1998, cited the examiner's review of the claims file, as well as
the claimant's statement that he does not drive secondary to a
diagnosis of partial complex seizure disorder, and his statement
that he had experienced no seizures for the past 15 months. He
further related that a CT scan in 1994 showed two areas of
"leakage", but a repeat CT Scan one week later disclosed no
abnormalities. The claimant complained of headaches. without
blackouts, once or twice a month, and asserted that he was
photophobic, has frequent nausea and vomiting, and gets dizzy with
headaches. Examination disclosed that he was alert and oriented,
with normal ambulation; that his skeletal examination was normal,
that the extremities were normal; and that neurological

- 8 -

examination disclosed that cranial nerves II through XII were
intact, with no gross motor or sensory deficit, apart from a
nonservice-connected visual defect of the left eye. Deep tendon
reflexes were 2+ and equal in the upper and lower extremities,
bilaterally. The examiner noted that in October 1996, complex
partial seizure:s were added to his assessment, with no evidence of
where that diagnosis originated. The assessment showed, in
pertinent part, that the claimant had syncopal episodes, for which
he received Tegretol therapy; and that the claimant carries a
diagnosis of seizure disorder, though it was not clear from his
medical records what tests were used to render this diagnosis.

A statement of medical opinion from the Chief of Staff, VAMC,
Beckley, dated in February 1998, stated that recent VA cardiac and
neurological examinations, including physical examinations and EEG
testing, disclosed no clinical findings to confirm a diagnosis or
seizure or complex partial seizure; and that there were no clinical
findings, including on physical and neurological examinations and
CT scans, to justify a diagnosis of organic brain disease; that
there was no evidence of neuropathy, and that the claimant
currently had no weakness of the upper or lower extremities on CT
scan or cerebral angiography of any organic deficits or changes.

A March 1999 RO letter to the claimant asked that he provide
medical record release authorizations for his private physicians
after March 1996, as well as one for HCA-Raleigh General Hospital
subsequent to January 1996. Follow-up letters making the same
requests was sent to the claimant in May and July 1999.

VA outpatient treatment records from the VAMC, Huntington, dated
from July 1996 to May 1999, show that the claimant was seen in
October 1996 for problems said to include a seizure disorder. The
claimant was asymptomatic, and indicated that he had no current
complaints. An entry dated in December 1996 showed that the
claimant was again asymptomatic. In April 1997, the claimant was
noted to have undergone Holter monitor testing, with normal
findings. There was no complaint of headaches or syncopal episodes.
An entry in July 1997 showed that the claimant's problems were said
to include a seizure disorder: with no seizure activity. Another
entry in March 1998 showed that the claimant's problems were

- 9 -
said to include a seizure disorder-, with no seizure activity for
the past two years. Subsequent outpatient records in July 1998, and
in January and May 1999, showed no complaint or findings of
headaches, seizures, organic brain disease or left upper extremity
weakness.

Private treatment records of the claimant from ARH Medical
Associates - Southwest West Virginia Clinic (Drs. Karam, Rasmussen,
Salkali, Llado, Argabrite, Warvariv, Yates, Behnam, Garettson),
dated from November 1994 to June 1999, show that the claimant was
seen for sinus headaches, a urinary tract infection, and
hypoglycemia, while denying chest pain. dyspnea, dizziness or
syncope. There were no clinical findings of a seizure disorder,
organic brain syndrome or weakness of the left upper extremity. In
October 1997, the claimant complained of a syncopal episode of
unclear etiology. while examination was normal. In June 1999, the
claimant complained of hip and arm pain, thought to be secondary to
cervical radiculopathy.

Private treatment records of the claimant from Dr. H.E. Harvey,
dated from January 1996 to September 1997, show that in January
1996, the claimant was to be referred to a private neurologist in
connection with his complaints of episodes of loss of consciousness
with headaches. Information received from a private neurologist
were said to indicate complex partial seizure. In June 1996, the
claimant denied any current headaches, while in October 1999, the
claimant denied any seizures. An October letter to the claimant
from Dr. Harvey informed him that his recent laboratory testing
yielded normal findings. In May 1997, the claimant related that his
seizures were in good control.

Private treatment records of the claimant from Dr. J.O. Othman, a
private neurologist, dated in February 1996, show that the claimant
was seen for complaints of recurrent syncope with headaches, often
followed by lethargy and incoherent speech. There was negative
family history of seizures or syncope. Examination revealed no
motor, sensory or reflex deficits in the upper and lower
extremities, and the claimant had a normal gait and a negative
Romberg sign. The reporting physician indicated that the claimant's
reported symptoms were indicative of

- 10 -

complex-partial seizures with secondary generalization. Another
report from Dr. J.O. Othman, dated in March 1996, showed that an
EEG and the claimant's history was indicative of complex-partial
seizures, and treatment with Tegretol was initiated.

Private medical records from Beckley Appalachian Regional
Healthcare, dated in August 1998, showed no complaint, treatment,
findings or diagnosis of seizures, organic brain disease, or
weakness of the left upper extremity.

A VA neurological examination. conducted in February 2000, showed
that the claimant complained of a history of recurrent blackout
spells with transient left- sided weakness, but no pattern,
occurring only once every two or three months and, occasionally,
every two or three years. No jerking of the extremities or tongue-
biting was noted on any of the cited blackout spells, but he
complained of occasional urinary incontinence. He was able to
drive, and had no history of blackout spells while driving. It was
further noted that because of the cited blackout spells, the
claimant was seen in by a private neurologist in February and March
1996, and an EEG conducted in March 1996 failed to show any
epileptic activity or any objective finding to indicate a seizure
disorder. The claimant was treated with Tegretol by that private
neurologist for a possible complex-partial seizure disorder, but
continued to have blackout spells, and discontinued taking Tegretol
because of side effects of increased sleepiness, with no recurrent
blackout spells for the past two years. The claimant further
complained of recurrent headaches, worse over the occipital region,
the last such headache occurring in January 2000. It was noted that
the claimant had no family history of fainting spells or of a
seizure disorder, and that he had no history of serious head injury
prior to the onset of his blackout spells.

Examination disclosed that the claimant was alert and coherent, and
was able to answer questions and follow commands. The claimant had
conjugate lateral gazes, with no nystagmus, no visual field defects
on confrontation, no facial asymmetry, and no impairment of speech.
Finger-to-nose testing was normal, and motor power testing of the
extremities showed that he had good grip strength power in his
hands 

and dorsiflexion of his wrists, as well as fair flexion, extension
and abduction of the arms, bilaterally. Strength in his upper
extremities was 4-5/5, bilaterally. He had strong flexion of his
thighs. and fair extension of his legs and dorsiflexion of his
ankles. Strength in his lower extremities was 5/5, bilaterally.
Sensory examination was intact to pinprick over the extremities,
and deep tendon reflexes were 1+ in biceps and triceps, and 2+ knee
jerks, bilaterally, with no Babinski. He could walk on heels and
toes, and tandem walk, and no Romberg's was noted. The diagnoses
were recurrent syncope with transient left paresis, consider
partial complex seizure disorder. but there had been no recurrence
for the past two years; and chronic headaches, probably a mixture
of tension and occasional migraine.

The VA neurological examiner further stated that the claimant had
undergone a CT scan of the head approximately four years
previously, which showed a suspicious left cerebellar infarction,
and that his blackout spells could be related to a partial complex
seizure disorder, although the EEG done in March 1996 failed to
document epileptic activity, and he had experienced no recurrence
of blackout spells for the past two years. In addition, the
examiner noted that the current examination revealed that the
claimant could move all extremities with good strength. and that he
had intact sensation of all extremities. The examiner concluded
that no further treatment was needed at this time.

Outpatient clinic treatment records from the VAMC, Beckley, dated
from March 1998 to May 1999, show that the claimant' s problems
included a seizure disorder, with no seizure activity for the past
two years. In July 1998, the claimant was noted to have
discontinued Tegretol two months previously, and to be doing fine
with no seizure activity. In March and August 2000, he complained
of headaches, but was alert and oriented, while examination of the
extremities revealed no vibratory or sensory deficits. In August
2000, a CT scan of the brain was reported to be negative. The cited
treatment records are silent for complaint, treatment, findings or
diagnosis of seizure activity, organic brain disease, or weakness
of the left upper extremity.

12 -

Another VA neurological examination, conducted in November 2000,
cited the examiner's review of the claims folder, as well as the
claimant's complaints of a history of recurrent blackout spells. as
well as memory impairment, with forgetfulness and misplacing
things. It was indicated that several postservice CT scans of the
head were said to be negative, while subsequent EEG scans did not
show any evidence of seizure activity. The claimant was prescribed
Tegretol about five years ago, with no recurrence of seizures for
the next five years, and an EEG done by a private neurologist in
March 1996 was essentially negative. The claimant had discontinued
taking Tegretol for the past three years, with no recurrence of
blackout spells over the past five years. The claimant further
related that he experienced headaches as often as once a week, with
no history of serious head injury.

Examination disclosed that the claimant was alert and coherent, and
was able to answer questions and follow commands. The claimant had
conjugate lateral gazes, with no nystagmus, no visual field defects
on confrontation, no facial asymmetry, and no impairment of speech
or neck rigidity. Finger-to-nose testing was normal, and motor
power testing of the extremities showed that he had good grip
strength power in his hands and dorsiflexion of his wrists, as well
as fair flexion, extension and abduction of the arms, bilaterally.
Strength in his upper extremities was 4-5/5, bilaterally. He had
strong flexion of his thighs, and fair extension of his legs and
dorsiflexion of his ankles. Strength in his lower extremities was
5/5, bilaterally. Sensory examination was intact to pinprick over
the extremities, and deep tendon reflexes were 1+ in biceps and
triceps. and 2+ knee jerks, bilaterally, with no Babinski. He could
walk on heels and toes, and tandem walk, and no Romberg's was
noted. The diagnoses were recurrent syncope with possible seizure
disorder; no recurrence for the past five years; and chronic
headaches, probably a mixture of tension and occasional migraine.

The VA neurological examiner further stated that the claimant had
experienced no blacking-out spells or seizure-like attacks for the
past five years, although he had discontinued taking any
anticonvulsants for the past three years, and had been operating
motor vehicles without any difficulty.

- 13 -

Outpatient clinic treatment records from the VAMC, Beckley, dated
from August 1999 to August 2001, show that the claimant was
consistently alert and oriented. In August 2001, he complained of
numbness in the lateral side of both legs, attributed to
degenerative joint disease of the lumbar spine. The cited treatment
records are silent for complaint, treatment, findings or diagnosis
of seizure activity, organic brain disease, or weakness of the left
upper extremity.

II. Analysis

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 3.321(a), 4.1
(2002). Separate diagnostic codes identify the various
disabilities. 38 C.F.R. Part 4 (2002). Where there is a question as
to which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
will be assigned. 38 C.F.R. Part 4, 4.7 (2002).

When an unlisted condition is encountered it will be permissible to
rate under a closely related disease or Injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely related. 38 C.F.R. Part 4, 4.20 (2002).
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held that
service connection for distinct disabilities resulting from the
same injury could be established so long as the symptomatology for
one condition was not "duplicative of or overlapping with the
symptomatology" of the other condition. However, the evaluation of
the same disability under various diagnoses is to be avoided. See
38 C.F.R. 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, as in the instant
appeal, the present level of disability is of primary importance.
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

- 14 -

The Board must account for the evidence that it finds persuasive or
unpersuasive and provide reasons for rejecting material evidence
favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36,
39-40 (1994). This is critically important in a claim for service
connection as frequently there is medical evidence in the form of
a nexus opinion both for and against the claim. And it is not error
for the Board to favor one competent medical expert over another
when the Board gives an adequate statement of reasons and bases.
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995).

In assessing such evidence, the failure of the physician to provide
a basis for his opinion goes to the weight or credibility of the
evidence in the adjudication of the merits. See Hernandez-Toyens v.
West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the
probative value of a medical opinion are the physician's access to
the claims file and the thoroughness and detail of the opinion. See
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). In some cases, the
physician's special qualifications or expertise in the relevant
medical specialty or lack thereof may be a factor. In every case,
the Board must support its conclusion with an adequate statement of
its reasoning of why it found one medical opinion more probative
than the other.

As noted, a rating decision of February 1971 granted service
connection for organic brain disease manifested by left upper
extremity weakness and hypertension, rated as 20 percent disabling
from May 1970, and as 40 percent disabling from October 1970. That
decision was not appealed and became final after one year. A rating
decision of January 1994 assigned separate ratings for the
claimant's service- connected hypertension and his service-
connected organic brain disease manifested by left upper extremity
weakness, each evaluated as 20 percent disabling. In February 1996,
the claimant requested a rating in excess of 20 percent for his
service-connected organic brain disease manifested by left upper
extremity weakness. Following a VA neurological examination, a
rating decision of November 1996 denied that claim, giving rise to
this appeal.

The claimant's service-connected organic brain disease manifested
by left upper extremity weakness is currently rated under a
hyphenated diagnostic code,

- 15 -

38 C.F.R. Part 4, 4.124a. Diagnostic Codes 8046-8513 (2002).
Diagnostic Code 8046 addresses the evaluation of cerebral
arteriosclerosis, and provides that cerebral arteriosclerosis
manifested by purely neurological disabilities, such as hemiplegia,
cranial nerve paralysis, etc., due to cerebral arteriosclerosis
will be rated under the diagnostic codes dealing with such specific
disabilities, with citation of a hyphenated diagnostic code (e.g.,
8046-8207). Purely subjective complaints such as headache,
dizziness, tinnitus, insomnia and irritability, recognized as
symptomatic of a properly diagnosed cerebral arteriosclerosis, will
be rated 10 percent and no more under diagnostic code 9305
(vascular dementia). This 10 percent rating will not be combined
with any other rating for a disability due to cerebral or
generalized arteriosclerosis. Ratings in excess of 10 percent for
cerebral arteriosclerosis under diagnostic code 9305 are not
assignable in the absence of a diagnosis of multi- infarct dementia
with cerebral arteriosclerosis. Note: The ratings under code 8046
apply only when the diagnosis of cerebral arteriosclerosis is
substantiated by the entire clinical picture and not solely on
findings of retinal arteriosclerosis. 38 C.F.R. Part 4, 4.124a,
Diagnostic Codes 8046 (2002).

Diagnostic Code 85132 addresses the evaluation of paralysis of all
radicular groups, and provides a 20 percent rating for mild
incomplete paralysis of the motor or minor extremity; a 40 percent
rating for moderate incomplete paralysis of the major extremity,
and a 30 percent rating for moderate incomplete paralysis of the
minor extremity. 38 C.F.R. Part 4, 4.124a, Diagnostic Codes 8513
(2002).

A VA neurological examination, conducted in October 1996, noted
that the claimant complained of headaches every two or three
months, as well as blackout spells; that a CT scan of the brain in
January 1996 was negative, and that an EEG in March 1996 was
thought to reflect complex partial seizures. Neurological
examination disclosed no motor, sensory, or reflex deficits in the
upper or lower extremities. and no focal neurological deficit was
noted on examination.

A hospital summary from HCA-Raleigh General Hospital, dated in June
1994, showed that the claimant was admitted with complaints of
dizziness, lightheartedness, and weakness. Examination in the
emergency room was

16 -

unremarkable, and he denied chest pain, palpitations or
diaphoresis, while a CT scan did not show any acute changes. The
claimant continued to be monitored during hospitalization, and had
no further episodes of dizziness, syncope or other problems. The
diagnoses at hospital discharge were syncopal episode of unknown
etiology. hypertension, and a history of transient ischemic attacks
in the past.

Another hospital summary from HCA-Raleigh General Hospital, dated
in January 1996, showed that the claimant was admitted with
complaints of feeling unwell, while denying any chest pain,
shortness of breath, fever, chills, night sweats, myalgias,
arthralgias, lightheartedness, vertigo, nausea, vomiting,
palpitations, diaphoresis, or symptoms suggestive of a viral
syndrome. Examination revealed that the claimant was awake, alert,
and oriented times three, while no motor, sensory, or reflex
deficits were found in the upper and lower extremities,
bilaterally, and a CT scan of the head was within normal limits.
with no evidence of bleed or occlusion. At hospital discharge, it
was noted that no neurological deficits were found, and there was
no evidence of organic brain disease, seizures, or weakness in the
upper left arm.

At his May 1997 hearing before a traveling Veterans Law Judge of
the Board of Veterans' Appeals, the claimant testified that he
currently worked as a Veteran's Outreach Specialist for the State
of West Virginia.

A report of VA neurological examination, conducted in February
1998, cited the examiners review of the claims file, as well as the
claimant's statement that he had experienced no seizures for the
past 15 months. He further related that a CT scan in 1994 showed
two areas of "leakage", while a repeat CT Scan one week later
disclosed no abnormalities. The claimant complained of headaches,
without blackouts, once or twice a month, and asserted that he was
photophobic, has frequent nausea and vomiting, and gets dizzy with
headaches. Examination disclosed that he was alert and oriented,
with normal ambulation; that his skeletal examination was normal;
that the extremities were normal; and that neurological examination
disclosed that cranial nerves II through XII were intact, with no
gross motor or sensory deficit, apart from a nonservice-connected
visual defect of the left

- 17 -

eye. Deep tendon reflexes were 2+ and equal in the upper and lower
extremities, bilaterally. The examiner noted that in October 1996,
complex partial seizures were added to his assessment, with no
evidence of where that diagnosis originated. The assessment showed,
in pertinent part, that the claimant had syncopal episodes. for
which he received Tegretol therapy; and that the claimant carried
a diagnosis of seizure disorder, though it was not clear from his
medical records what tests were used to render this diagnosis.

A statement of medical opinion from the Chief of Staff, VAMC,
Beckley, dated in February 1998, stated that recent VA cardiac and
neurological examinations, including physical examinations and EEG
testing, disclosed no clinical findings to confirm a diagnosis or
seizure or complex partial seizure; and that there were no clinical
findings, including on physical and neurological examinations and
CT scans, to justify a diagnosis of organic brain disease; that
there was no evidence of neuropathy; and that the claimant
currently had no weakness of the upper or lower extremities on CT
scan or cerebral angiography of any organic deficits or changes.

VA outpatient treatment records from the VAMC, Huntington, dated
from July 1996 to May 1999, show that there were no complaints of
headaches or syncopal episodes. Entries in July 1997 and March 1998
showed that the claimant's problems were said to include a seizure
disorder; with no seizure activity seizure activity for the past
two years. Subsequent outpatient records in July 1998, and in
January and May 1999, showed no complaint or findings of headaches,
seizures, organic brain disease or left upper extremity weakness.

Private treatment records of the claimant from ARH Medical
Associates - Southwest West Virginia Clinic (Drs. Karam, Rasmussen,
Saikali, Llado, Argabrite, Warvariv, Yates, Behnam, Garettson),
dated from November 1994 to June 1999, showed that the claimant
denied dizziness or syncope, and there were no clinical findings of
a seizure disorder, organic brain syndrome or weakness of the left
upper extremity. In October 1997, the claimant complained of a
syncopal episode of unclear etiology, while examination was normal.

- 18 -

Private treatment records of the claimant from Dr. H.E. Harvey,
dated from January 1996 to September 1997, show that in January
1996, the claimant was to be referred to a private neurologist in
connection with his complaints of episodes of loss of consciousness
with headaches. Information received from a private neurologist 'd
to indicate complex partial seizure. In June 1996, the claimant
denied any were any current headaches, while in October 1999, the
claimant denied any seizures, and in May 1997, the claimant related
that his seizures were in good control.

Private treatment records of the claimant from Dr. J.O. Othman, a
private neurologist, dated in February 1996, show that the claimant
was seen for complaints of recurrent syncope with headaches, often
followed by lethargy and incoherent speech. Examination revealed no
motor, sensory or reflex deficits in the upper and lower
extremities, and the claimant had a normal gait and a negative
Romberg sign. The reporting physician indicated that the claimant's
reported symptoms were indicative of complex-partial seizures with
secondary generalization. Another report from Dr. J.O. Othman,
dated in March 1996, showed that an EEG and the claimant's history
was indicative of complex-partial seizures, although such did not
disclose any epileptic activity, and treatment with Tegretol was
initiated.

Private medical records from Beckley Appalachian Regional
Healthcare, dated in August 1998, showed no complaint, treatment,
findings or diagnosis of seizures, organic brain disease, or
weakness of the left upper extremity.

A VA neurological examination, conducted in February 2000, showed
that the claimant complained of a history of recurrent blackout
spells with transient left- sided weakness, but no pattern,
occurring only once every two or three months and, occasionally,
every two or three years. No jerking of the extremities or tongue-
biting was noted on any of the cited blackout spells, but he
complained of occasional urinary incontinence. He was able to
drive, and had no history of blackout spells while driving. It was
further noted that because of the cited blackout spells, the
claimant was seen in by a private neurologist in February and March
1996, and an EEG conducted in March 1996 failed to show any
epileptic activity or any objective finding to indicate a seizure
disorder. The claimant was

- 19 -

treated with Tegretol by that private neurologist for a possible
complex-partial seizure disorder, but continued to have blackout
spells, and discontinued taking Tegretol because of side effects of
increased sleepiness, with no recurrent blackout spells for the
past two years. The claimant further complained of recurrent
headaches, worse over the occipital region, the last such headache
occurring in January 2000, the preceding month. Examination
disclosed that the claimant was alert and coherent, and was able to
answer questions and follow commands. The claimant had conjugate
lateral gazes, with no nystagmus, no visual field defects on
confrontation, no facial asymmetry, and no impairment of speech.
Finger-to-nose testing was normal, and motor power testing of the
extremities showed that he had good -trip strength power in his
hands and dorsiflexion of his wrists, as well as fair flexion,
extension and abduction of the arms, bilaterally. Strength in his
upper extremities was 4-5/5, bilaterally. He had strong flexion of
his thighs, and fair extension of his legs and dorsiflexion of his
ankles. Sensory examination was intact to pinprick over the
extremities, and deep tendon reflexes were 1+ in biceps and
triceps, and 2+ knee jerks, bilaterally, with no Babinski. He could
walk on heels and toes, and tandem walk, and no Romberg's was
noted. The diagnoses were recurrent syncope with transient left
paresis, consider partial complex seizure disorder, but there had
been no recurrence for the past two years, and chronic headaches,
probably a mixture of tension and occasional migraine. The VA
neurological examiner further stated that the claimant had
undergone a CT scan of the head approximately four years
previously, which showed a suspicious left cerebellar infarction,
and that his blackout spells could be related to a partial complex
seizure disorder, although the EEG done in March 1996 failed to
document epileptic activity, and he had experienced no recurrence
of blackout spells for the past two years. In addition, the
examiner noted that the current examination revealed that the
claimant could move all extremities with good strength, and that he
had intact sensation of all extremities.

Outpatient clinic treatment records from the VAMC, Beckley, dated
from March 1998 to May 1999, show that the claimant's problems
included a seizure disorder, with no seizure activity for the past
two years. In July 1998, the claimant was noted to have
discontinued Tegretol two months previously, and to be doing fine
with no

-

seizure activity. In March and August 2000, he complained of
headaches, but was alert and oriented, while examination of the
extremities revealed no vibratory or sensory deficits. In August
2000, a CT scan of the brain was reported to be negative. The cited
treatment records are silent for complaint, treatment, findings or
diagnosis of seizure activity, organic brain disease, or weakness
of the left upper extremity.

Another VA neurological examination, conducted in November 2000,
cited the examiner's review of the claims folder, as well as the
claimant's complaints of a history of recurrent blackout spells, as
well as memory impairment, with forgetfulness and misplacing
things. It was indicated that several postservice CT scans of the
head were said to be negative, while subsequent EEG scans did not
show any evidence of seizure activity. The claimant was prescribed
Tegretol about five years ago, with no recurrence of seizures for
the next five years, and an EEG done by a private neurologist in
March 1996 was essentially negative. The claimant had discontinued
taking Tegretol for the past three years, with no recurrence of
blackout spells over the past five years. The claimant further
related that he experienced headaches as often as once a week, with
no history of serious head injury. Examination disclosed that the
claimant was alert and coherent, and no motor, sensory or reflex
deficits were found. As before, the claimant had conjugate lateral
gazes, with no nystagmus, no visual field defects on confrontation,
no facial asymmetry. and no impairment of speech or neck rigidity.
The diagnoses were recurrent syncope with possible seizure
disorder; no recurrence for the past five years; and chronic
headaches, probably a mixture of tension and occasional migraine.
The VA neurological examiner further stated that the claimant had
experienced no blacking-out spells or seizure-like attacks for the
past five years, although he had discontinued taking any
anticonvulsants for the past three years, and had been operating
motor vehicles without any difficulty.

Outpatient clinic treatment records from the VAMC, Beckley, dated
from August 1999 to August 2001, show that the claimant was
consistently alert and oriented. In August 2001, he complained of
numbness in the lateral side of both legs, attributed to
degenerative joint disease of the lumbar spine. The cited treatment
records are

- 21 -

silent for complaint, treatment, findings or diagnosis of seizure
activity, organic brain disease, or weakness of the left upper
extremity.

The Board has carefully considered the above-cited evidence, as
well as the rating criteria for the claimant's service-connected
organic brain disease manifested by left upper extremity weakness
under 38 C.F.R. Part 4, 4.124a, Diagnostic Codes 8046-8513 (2002).
As noted, Diagnostic Code 8046 addresses the evaluation of cerebral
arteriosclerosis, and provides that cerebral arteriosclerosis
manifested by purely neurological disabilities, such as hemiplegia,
cranial nerve paralysis, etc., due to cerebral arteriosclerosis
will be rated under the diagnostic codes dealing with such specific
disabilities, with citation of a hyphenated diagnostic code (e.g.,
8046- 8207). However, the record in this case discloses no clinical
findings of purely neurological disabilities, such as hemiplegia,
cranial nerve paralysis, etc. In fact, the current record is silent
for complaint, treatment, findings or diagnosis of neurological
disabilities, including hemiplegia, cranial nerve paralysis, etc.
Purely subjective complaints such as headache, dizziness, tinnitus,
insomnia and irritability, recognized as symptomatic of a properly
diagnosed cerebral arteriosclerosis, will be rated 10 percent and
no more under diagnostic code 9305 (vascular dementia). This 10
percent rating will not be combined with any other rating for a
disability due to cerebral or generalized arteriosclerosis.

The record in this case includes a report of VA neurological
examination, conducted in February 1998, disclosed that the
claimant was alert and oriented, with normal ambulation; that his
skeletal examination was normal; that the extremities were normal;
and that neurological examination disclosed that cranial nerves II
through XII were intact, with no gross motor or sensory deficit,
apart from a nonservice-connected visual defect of the left eye.
Deep tendon reflexes were 2+ and equal in the upper and lower
extremities, bilaterally. A contemporaneous statement of medical
opinion from the Chief of Staff, VAMC, Beckley, dated in February
1998, stated that recent VA cardiac and neurological examinations,
including physical examinations and EEG testing, disclosed no
clinical findings to confirm a diagnosis or seizure or complex
partial seizure; and that there were no clinical findings,
including on physical and neurological examinations and CT

- 22 -

scans to justify a diagnosis of organic brain disease; that there
was no evidence of neuropathy; and that the claimant currently had
no weakness of the upper or lower extremities on CT scan or
cerebral angiography of any organic deficits or changes.

The record further shows that the Board remanded this claim in
February 1999 to obtain a VA neurological examination to assess the
nature and severity of all neurological disabilities; to obtain
medical opinions as to the medical relationship between each of the
claimant's diagnosed neuropathies and his service-connected organic
brain disease; and to specifically state whether or not the
claimant has a complex seizure disorder. The required VA
neurological examinations, provided in February and November 2000,
failed to link or relate the claimant's headaches

Further, while private treatment records have shown findings
interpreted as indicative of a partial complex seizure disorder,
although those records are silent for any epileptic activity or
evidence of seizure-like findings on eletrodiagnostic testing,
including EEG's. To the same point, VA examinations in February and
November 2000 show that the claimant has had no recurrence of
blacking out spells or seizure-like attacks for the past five
years, despite his discontinuance of any anticonvulsant medication
for three years. In addition, the claimant's reported headaches
have been diagnosed as a mixture or tension and occasional
headaches, and have not been shown to be associated with his
service-connected organic brain disease manifested by left upper
extremity weakness. In fact, the medical evidence of record,
including both private and VA examinations and evaluations, does
not link or relate the claimant's headaches to his service-
connected organic brain disease.

In addition, the current record in this case, including both
private and VA examinations and evaluations, discloses no clinical
findings of weakness in the left upper extremity. To the contrary,
the current record is silent for any motor, sensory or reflex
deficit of the left lower extremity.

Based upon the foregoing, and for the reasons and bases stated, the
Board finds that a rating in excess of 20 percent for service-
connected organic brain damage 

23 -

manifested by left upper extremity weakness. Accordingly, a rating
in excess of 20 percent for service-connected organic brain damage
manifested by left upper extremity weakness must be denied.

In reaching its determinations, the Board has considered the
doctrine of reasonable doubt, but finds that the evidence is not in
equipoise, or evenly balanced, but is against the appellant's
claims; thus, the doctrine of reasonable doubt is inapplicable to
these claims.

The Court has held that the question of an extraschedular rating is
a component of a veteran's claim for an increased rating. See
Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell left intact,
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95
(1996) which found that when an extraschedular grant may be in
order, that issue must be referred to those officials who possess
the delegated authority to assign such a rating in the first
instance, pursuant to 38 C.F.R. 3.321.

In the December 1996 Statement of the Case, the RO concluded that
an extraschedular evaluation was not warranted for the veteran's
service-connected organic brain disease manifested by left upper
extremity weakness. Since this matter has been adjudicated by the
RO, the Board will, accordingly, consider the provisions of 38
C.F.R. 3.321(b)(1) (2002).

Ordinarily, the VA Rating Schedule will apply unless there are
exceptional or unusual factors which would render application of
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57,
60 (1993). According to the regulation, an extraschedular
disability rating is warranted upon a finding that the case
presents such an exceptional or unusual disability picture with
such related factors as marked interference with employment or
frequent periods of hospitalization that would render impractical
the application of the regular schedular standards. 38 C.F.R.
3.321(b)(1) (2002).

The veteran has not identified any factors which may be considered
to be exceptional or unusual. He has not filed an application for
a total disability rating

- 24 -

based on unemployability due to service-connected disability (VA
Form 21-8940), and at his May 1997 hearing before a traveling
Veterans Law Judge of the Board of Veterans' Appeals, the claimant
testified that he currently worked as a Veteran's Outreach
Specialist for the State of West Virginia. Private treatment
records, dated in March 1999, show that the claimant continued to
be employed.

As noted immediately above,, an exceptional case is said to include
such factors as marked interference with employment or frequent
periods of hospitalization as to render impracticable the
application of the regular schedular standards. Fanning v. Brown,
4 Vet. App. 225, 229 (1993). With respect to employment, the record
shows that the claimant is employed, and he had not asserted that
he is unemployed or unemployable, and the RO has not found the
claimant to be entitled to nonservice-connected pension benefits
based upon permanent and total disability. As for hospitalization,
it does not appear that the veteran has been hospitalized for his
service-connected organic brain disease manifested by left upper
extremity weakness. In addition, there is no evidence of an
exceptional or unusual clinical picture.

In short, the Board concludes that the evidence of record does not
reflect any factor which takes the veteran outside of the norm. or
which presents an exceptional or unusual disability picture. See
Moyer v. Derwinski, 2 Vet,. App. 289, 293 (1992); see also Van
Hoose v. Brown, 4 Vet. App. 361. 363 (1993) [noting that the
disability rating itself is recognition that industrial
capabilities are impaired]. In essence, the Board finds that the
evidence does not show that the veteran's organic brain disease
manifested by left upper extremity weakness causes marked
interference with employment or results in frequent periods of
hospitalization so as to render unpractical the application of the
regular schedular standards. There is no other evidence, clinically
or otherwise, which demonstrates anything exceptional or unusual
about the veteran's organic brain disease manifested by left upper
extremity weakness which is not contemplated in the criteria in the
VA Schedule for Rating Disabilities. Accordingly, the Board
determines that the assignment of an extraschedular rating pursuant
to 38 C.F.R. 3.321(b)(1) is not warranted.

- 25 -

ORDER

A rating in excess of 20 percent for service-connected organic
brain damage manifested by left upper extremity weakness is denied.

G.H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 26 -



